Case 1:20-cv-00116-WES-LDA Document 22 Filed 07/10/20 Page 1 of 2 PageID #: 222




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 BRIEN PENNELL                                  :
                                                :
 v.                                             :         C.A. No. 20-00116-WES
                                                :
 WARDEN DANIEL MARTIN, et al.                   :


                                MEMORANDUM AND ORDER


        Defendants’ Motion to Strike Plaintiff’s Objection to their Motion to Dismiss has been

 referred to me for determination pursuant to 28 U.S.C. § 636(b)(1). (ECF No. 18). In their Motion,

 Defendants assert that Plaintiff’s Objection was written, signed and filed by fellow inmate and

 prolific pro se litigant Jason Boudreau in violation of Fed. R. Civ. P. 11 and caselaw that permits

 a party to appear in federal court only through counsel or pro se. The Court has thoroughly

 reviewed the arguments presented by both sides and DENIES the Motion to Strike for the reasons

 that follow.

        In his Objection to the Motion to Strike (ECF No. 19), Plaintiff admits that Mr. Boudreau

 helped him draft the document and mailed the document for him, but Plaintiff states that he signed

 the document. Although the document was filed after Plaintiff was transferred from the Wyatt

 Detention Facility to the FCI-Fairton, the Court must take Plaintiff’s statements to the Court at

 face value. Plaintiff is reminded that, “[t]he federal courts have consistently permitted pro se

 inmates to ‘provide advice and assistance’ to one another on legal matters but have rejected

 attempts at third-party lay representation. By law an individual may appear in federal courts only

 pro se or through legal counsel.” Gladu v. Maine Dep’t of Corr., No. 1:18-CV-00268-GZS, 2018

 WL 4693807, at *1 (D. Me. Oct. 1, 2018), report and recommendation adopted, No. 1:18-CV-
Case 1:20-cv-00116-WES-LDA Document 22 Filed 07/10/20 Page 2 of 2 PageID #: 223




 00268-GZS, 2018 WL 5023332 (D. Me. Oct. 16, 2018) quoting Herrera-Venegas v. Sanchez-

 Rivera, 681 F.2d 41, 42 (1st Cir. 1982). Accordingly, Plaintiff is permitted to seek assistance in

 drafting legal documents, but is not permitted to have another inmate act as his attorney and draft,

 sign and file a document on Plaintiff’s behalf. Although the timeline and circumstances set forth

 by Defendants are plausible, Plaintiff has stated in his Court documents that he assisted in drafting

 the Objection and that he personally signed the document, accordingly, the Motion to Strike is

 DENIED.




     /s/ Lincoln D. Almond
 LINCOLN D. ALMOND
 United States Magistrate Judge
 July 10, 2020




                                                 -2-
